Name: Commission Regulation (EEC) No 1805/86 of 10 June 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 157/18 Official Journal of the European Communities 12. 6. 86 COMMISSION REGULATION (EEC) No 1805/86 of 10 June 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC).No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 13 June 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 June 1986. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6. 1981 , p. 26. (2) OJ No L 335, 13 . 12. 1985, p . 9 . 12. 6 . 86 No L 157/19Official Journal of the European Communities ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 A II New potatoes 19,51 856 155,22 41,94 133,55 2628 13,82 28774 47,19 12,48 1.12 ex 07.01-21 ex 07.01-22 ex 07.01 B I Broccoli 191,02 8384 1519,57 410,59 1 307,42 25727 135,32 281679 461,97 122,23 1.14 07.01-23 07.01 B II White cabbages and red cabbages 35,18 1539 279,04 75,82 241,43 4731 24,92 51927 85,41 22^5 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 46,09 2023 366,69 99,08 315,49 6208 32,65 67972 111,48 29,49 1.20 07.01-31 1 07.01-33 I 07.01 D I Cabbage lettuce 60,87 2671 484,23 130,84 416,63 8198 43,12 89762 147,21 38,95 1.22 ex 07.01-36 ex 07.01 D II Endives 45,63 1997 361,96 98,35 313,18 6137 32,33 67359 110,79 28,87 1.28 07.01-41 1 07.01-43 | 07.01 F I Peas 285,90 12549 2274,32 614,53 1956,81 38506 202,53 421 585 691,43 182,94 130 07.01-45 1 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 87,66 3847 697,33 188,42 599,97 11806 62,09 129262 212,00 56,09 132 ex 07.01-49 ex 07.01 F III Broad beans 24,63 1083 196,18 53,03 168,95 3307 17,44 36383 59,64 15,59 1.40 ex 07.01-54 ex 07.01 G II Carrots 22,88 1004 182,05 49,19 156,63 3082 16,21 33747 55,34 14,64 1.50 ex 07.01-59 ex 07.01 G IV Radishes 110,47 4845 878,70 237,46 756,40 14893 77,93 162912 26737 70,67 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 20,77 911 165,23 44,64 142,16 2797 14,71 30629 50,23 13,29 1.70 07.01-67 ex 07.01 H Garlic 157,82 6927 1 255,44 339,22 1080,17 21255 111,80 232 719 381,67 100,98 1.74 ex 07.01-68 ex 07.01 IJ Leeks 35,69 1561 283,09 76,91 244,93 4800 25,28 52681 86,65 22,58 1.80 1.80.1 ex 07.01-71 07.01 K Asparagus :  green 274,72 12058 2185,43 590,51 1 880,33 37001 194,61 405108 664,40 175,78 1.80.2 ex 07.01-71  other 209,43 9192 1 666,01 450,16 1433,42 28206 148,36 308824 506,49 134,00 1.90 07.01-73 07.01 L Artichokes 24,26 1065 193,01 52,15 166,06 3267 17,18 35778 58,67 15,52 1.100 07.01-751 07.01-77 J 07.01 M Tomatoes 52,11 2287 414,53 112,01 356,66 7018 36,91 76842 126,02 33,34 1.110 07.01-81 1 07.01-82 j 07.01 P I Cucumbers 57,16 2509 454,73 122,87 391,24 7698 40,49 84292 138,24 36,57 1.112 07.01-85 07.01 Q II Chantarelles 728,45 31877 5777,92 1 569,94 4999,25 97975 516,07 1075231 1 768,58 460,88 1.118 07.01-91 07.01 R Fennel 24,65 1081 196,10 52,99 168,81 3323 17,39 36357 59,67 15,77 1.120 07.01-93 07.01 S Sweet peppers 80,56 3536 640,85 173,16 551,38 10850 57,06 118792 194,82 51,54 1.130 07.01-97 07.01 T II Aubergines 75,00 3292 596,63 161,21 513,33 10101 53,13 110596 18138 47,99 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 31,06 1366 247,45 66,89 213,10 4172 21,99 45890 75,23 19,67 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 49,30 2163 392,18 105,96 337,43 6639 34,92 72698 119,23 31,54 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 68,69 3005 544,85 148,04 471,42 9239 48,66 101393 166,77 43,46 2.10 08.01-31 ex 08.01 B Bananas, fresh 54,99 2413 437,45 118,20 376,38 7406 38,95 81090 132,99 35,18 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 54,60 2396 434,41 117,37 373,76 7354 38,68 80525 132,06 34,94 230 ex 08.01-60 ex 08.01 D Avocados, fresh 152,56 6696 1213,64 327,93 1 044,21 20548 108,07 224970 368,96 97,62 2.40 2.50 ex 08.01-99 ex 08.01 H 08.02 A I Mangoes and guavas, fresh Sweet oranges, fresh : . 150,49 6605 1 197,19 323,48 1 030,05 20269 106,61 221920 363,96 96,29 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16 ]  Sanguines and semi sanguines 43,28 1900 344,34 93,04 296,26 5829 30,66 63829 104,68 27,69 No L 157/20 Official Journal of the European Communities 12. 6 . 86 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 42,83 1879 340,71 92,06 293,14 5768 30,34 63157 103,58 27,40 2.50.3 08.02-05 \ IIII 08.02-09 08.02-15 08.02-19  others 33,74 1481 268,47 72,54 230,99 4545 23,90 49766 81,62 21,59 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 66,68 2926 530,45 143,33 456,40 8981 47,23 98329 161,26 42,66 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 23,16 1016 184,31 49,80 158,58 3120 16,41 34165 56,03 14,82 2.60.3 08.02.28 08.02 B I  Clementines 87,98 3850 697,89 189,62 603,84 11834 62,33 129873 213,62 55,66 2.60.4 08.02-34 1 08.02-37 1 ex 08.02 B II  Tangerines and others 50,72 2226 403,53 109,03 347,20 6832 35,93 74802 122,68 32,45 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 44,97 1974 357,77 96,67 307,82 6057 31,86 66319 108,76 28,77 2.80 ex 08.02 D Grapefruit, fresh : \ 2.80.1 ex 08.02-70  white 47,71 2094 379,57 102,56 326,58 6426 33,80 70360 115,39 30,53 2.80.2 ex 08.02-70  pink 66,09 2901 525,77 142,06 452,37 8901 46,82 97461 159,84 42,29 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 139,03 6112 1 107,34 299,34 953,66 18669 98,44 205360 336,66 88,03 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 169,84 7454 1351,06 365,06 1162,44 22874 120,31 250443 410,74 108,67 235 08.05-50 08.05 C Chestnuts 84,23 3686 668,11 181,53 578,07 11329 59,67 124330 204,50 53,29 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 59,02 2590 469,50 126,86 403,96 7949 41,81 87031 142,73 37,76 2.110 08.06-33 \I II III. 08.06-35 08.06-37 08.06-38 08.06 B II Pears 81,60 3581 649,13 175,39 558,50 10990 57,80 120327 197,34 52,21 2.120 08.07-10 08.07 A Apricots 84,02 3688 668,43 180,61 575,11 11317 59,52 123906 203,21 53,76 2.130 ex 08.07-32 ex 08.07 B Peaches 118,18 5187 940,13 254,02 808,88 15917 83,72 174270 285,81 75,62 2.140 ex 08.07-32 ex 08.07 B Nectarines 115,99 5091 922,71 249,32 793,89 15622 82,17 171041 280,52 74,22 2.150 08.07-51 1 08.07-55 f 08.07 C Cherries 141,59 6214 1 126,35 304,34 969,11 19070 100,30 208790 342,43 90,60 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 156,39 6864 1244,11 336,16 1 070,43 21063 110,79 230619 378,23 100,07 2.170 08.08-11 1 08.08-15 J 08.08 A Strawberries 76,45 3355 608,18 164,33 523,28 10297 54,16 112738 184,89 48,92 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 99,81 4367 791,69 215,11 685,00 13424 70,71 147329 242,33 63,15 2.180 08.09-11 ex 08.09 Water melons 37,45 1644 297,96 80,51 256,36 5044 26,53 55232 90,58 23,96 2.190 ex 08.09 Melons (other than water melons) : 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 57,89 2541 460,53 124,43 396,24 7797 41,01 85369 140,01 37,04 2.190.2 ex 08.09-19  other 78,16 3430 621,75 168,00 534,95 10526 55,36 115253 189,02 50,01 2.195 ex 08.09-90 ex 08.09 Pomegranates 144,16 6308 1 143,46 310,69 989,36 19389 102,13 212790 350,00 91,21 2.200 ex 08.09-90 ex 08.09 Kiwis 395,06 17340 3142,65 849,15 2703,91 53207 279,86 582546 955,41 252,78 2.202 ex 08.09-90 ex 08.09 Khakis 198,36 8706 1 577,95 426,36 1 357,65 26715 140,52 292500 479,72 126,92 2.203 ex 08.09-90 ex 08.09 Lychees 224,13 9808 1 777,80 483,05 1 538,21 30146 158,78 330836 544,17 141,80